                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TERRY TURNER,                                       )
                                                     )
                         Plaintiff,                  )
                                                     )
 vs.                                                 )    Case No. 16-CV-131-SMY-MAB
                                                     )
 WARDEN SPILLER, et al.,                             )
                                                     )
                         Defendants.                 )

                                      MEMORANDUM AND ORDER

YANDLE, District Judge:

       On March 11, 2016, this case was consolidated with Ross v. Gossett, Case No. 15-cv-309-SMY-MAB.

However, because Turner’s claims concern events at Pinckneyville Correctional Center and not the

correctional centers at issues in Ross, the cases were severed on March 25, 2019. Since that time, Defendants

have entered an appearance and filed an Answer.

       Within 2 months of consolidation but prior to severance, the Clerk of Court was informed that Turner

no longer was housed at Western Illinois Correction Center but was residing at 3208 West 66th Street, 1st

Floor, Chicago, Illinois. Turner was therefore directed to inform the Clerk of his change of address on or

around May 24, 2017 (Doc. 10). To date, Turner has not provided his current address in this matter or in Ross.

       Accordingly, pursuant to Local Rule 3.1(b), Plaintiff Terry Turner is again DIRECTED to file a Notice

with the Clerk of Court setting forth his current address within 14 days of the date of this Order. Failure to

do so shall result in an Order dismissing this case with prejudice. The Clerk is DIRECTED to send a

copy of this Order to Turner’s address of record and the above address in Chicago, Illinois.

       IT IS SO ORDERED.

       DATED: October 9, 2019


                                                         STACI M. YANDLE
                                                         United States District Judge


                                                  Page 1 of 1
